DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing member configured to bias the core away from the second portion of the housing or towards the second portion of the housing” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobus (US Patent Number 6,310,530).
Re claim 1, Jacobus discloses a valve override assembly, comprising: a housing comprising a first portion (including the lower portion of ref. no. 1 surrounding core 3) including a cavity, and a second portion (7), the first portion and the second portion arranged along an axial direction; a core (3) arranged at least partially within the cavity of the first portion of the housing, wherein the core is movable with respect to the housing along the axial direction and comprises a first engagement portion (43, 45); an override member (31, 23, 24) arranged at least partially within the second portion of the housing such that the override member is movable with respect to the housing along the axial direction, the override member comprising a second engagement portion (47) for engagement with the first engagement portion; wherein the first engagement portion of the core is engageable with the second engagement portion of the override member by pushing the core and the override member together along the axial direction (see Fig. 4 and col. 3, lines 45-53), such that when the first engagement portion is engaged with the second engagement portion, the override member restricts a motion of the core away from the second portion of the housing along the axial direction (i.e. when the engagement portions are engaged and the core and override member both move up, the override member restricts the core from moving away from the second portion of the housing). 

Re claim 3, Jacobus discloses the valve override assembly according to claim 1, wherein one of the first engagement portion and the second engagement portion comprises a female portion (including ref. nos. 45 and 43) and the other of the first engagement portion and the second engagement portion comprises a male portion (including ref. nos. 31, 47) which is insertable into the female portion to engage the first engagement portion and the second engagement portion through a form fit (the interaction of ref. nos. 45 and 47) between the first engagement portion and the second engagement portion along the axial direction (see col. 3, lines 40-53). 
Re claim 9, Jacobus discloses the valve override assembly according to claim 1, wherein the override member and the second portion of the housing comprise mutually engageable threaded portions (24 and 25) for securing the override member within the second portion of the housing. 
Re claim 10, Jacobus discloses the valve override assembly according to claim 1, wherein the core is magnetic (magnet armature 3). 
Re claim 11, Jacobus discloses the valve override assembly according to claim 3, wherein the first engagement portion of the core comprises the female portion (43, 45) and the second engagement portion of the override member comprises the male portion (31, 47), and wherein the male portion protrudes into or is configured to protrude into the cavity of the first portion of the housing (see Figs. 1 2, and 4). 

Re claim 13, Jacobus discloses a valve comprising: an actuating element (13) movable between an open position, in which the valve is open, and a closed position, in which the valve is closed; and the valve override assembly according to claim 1, wherein the core of the valve override assembly is connected to the actuating element such that the override member being engaged with the core restricts a motion of the actuating element towards the open position or towards the closed position (see Figs. 1, 2, and 4). 
Re claim 14, Jacobus discloses a method for assembling the valve override assembly according to claim 1, the method comprising the steps: inserting the override member into the second portion of the housing (the override member is shown in the second portion, so it must have been inserted); and pushing the override member and the core together such that the first engagement portion of the core is engaged with the second engagement portion of the override member (see col. 3, lines 40-53, and Figs. 1-4), the override member restricting the motion of the core away from the second portion of the housing along the axial direction (because the override member restricts further movement). 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753